      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 1 of 49




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF NEW YORK


ASYIA ANDREWS, individually and on
behalf of all others similarly situated,
                                                     CLASS ACTION COMPLAINT
                   Plaintiff,

       v.                                            CIVIL ACTION NO: 1:21-CV-0815 (TJM/CFH)

BEECH-NUT NUTRITION COMPANY,                         JURY TRIAL DEMANDED

                    Defendant.


This Document Relates To:
In Re: Beech-Nut Nutrition Company Baby
Food Litigation,
Thomas et al. v. Beech-Nut Nutrition Co.,
Case No. 2:21-cv-0133-TJM-CHF




                                CLASS ACTION COMPLAINT

       Plaintiff Asyia Andrews (“Andrews” or “Plaintiff”), on behalf of herself and all others

similarly situated, by and through her undersigned attorneys, alleges against Beech-Nut Nutrition

Company (“Beech-Nut” or “Defendant”), the following facts based upon personal knowledge,

where applicable, information and belief, and the investigation of counsel:




                                                1
       Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 2 of 49




                                    NATURE OF THE ACTION

                Baby food manufacturers hold a special position of public trust.
                Consumers believe that they would not sell unsafe products.
                Consumers also believe that the federal government would not
                knowingly permit the sale of unsafe baby food…baby food
                manufacturers and federal regulators have broken the faith. 1

        1.      The health and safety of infants and children are of the utmost importance. Yet,

Defendant, the baby food manufacturer, who vowed to protect and keep them safe, recklessly

disregarded the safety, health, and wellbeing of millions of babies, toddlers, and children by

knowingly selling baby food products containing dangerous amounts of toxic heavy metals:

inorganic arsenic, lead, cadmium, and mercury (hereinafter collectively referred to as “Toxic

Heavy Metals”). Toxic Heavy Metals are particularly hazardous to infants and children because

they are developmental neurotoxins, meaning that exposure can significantly harm a baby’s

developing brain and nervous system, both in utero and after birth. The effects often cause

permanent loss of intellectual capacity, behavioral issues, such as Attention-Deficit/Hyperactivity

Disorder (“ADHD”), and intelligence quotient (“IQ”) loss.

        2.       Plaintiff put her trust in Defendant. She relied on assurances from Beech-Nut that

its baby food products were of the highest quality.              Most importantly, Plaintiff believed

Defendant’s representations that its baby food products were safe. Yet, Defendant knowingly

concealed all material information about Toxic Heavy Metals, internal and external testing results,

and its products’ hazards. Defendant sacrificed the health and safety of infants, children, parents,

and caregivers, to increase corporate revenue.           Defendant lied to Plaintiff and millions of



1
 Staff Report, Subcommittee on Economic and Consumer Policy of the Committee on Oversight and Reform, U.S.
House of Representatives, Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and
Mercury (hereinafter referred to as “Congressional Report”) (Feb. 4, 2021)
(https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf) (last visited on July 7, 2021), attached hereto as Exhibit
A.


                                                     2
        Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 3 of 49




consumers and broke their trust and faith, by actively marketing and selling baby food products as

safe while Defendant knew that its products were unsafe and contained dangerous amounts of

Toxic Heavy Metals but decided to sell the products to parents anyway.

        3.       Plaintiff brings this class action on behalf of herself, a proposed nationwide class,

and a proposed New Jersey subclass. The nationwide class is defined as follows: All persons who

purchased one or more of Defendant’s products containing Toxic Heavy Metals, in the United

States for personal/household use (hereinafter the “Nationwide Class”). The New Jersey subclass

is defined as follows: All persons residing in New Jersey who purchased one or more of

Defendant’s products containing Toxic Heavy Metals for personal/household use (hereinafter the

“Subclass”). 2 Plaintiff and members of the Class seek injunctive and monetary relief based on

Defendant’s false advertising scheme and deceptive business practices in violation of consumer

protection laws.

        4.       In April 2019, Healthy Babies Bright Futures, an alliance of nonprofit

organizations, that actively work together to reduce babies’ exposures to toxic chemicals (“Healthy

Babies Bright Futures”), issued a report detailing the evaluation of 168 containers of various baby

food products that lead to the disturbing revelation that 95% of the 168 products tested contained

one or more Toxic Heavy Metals. 3 Healthy Babies Bright Futures found that the samples had

heavy metals, including arsenic, lead, mercury, and cadmium. Healthy Babies Bright Future’s

report stunned lawmakers and individuals throughout the county.

        5.       Shortly thereafter, on November 6, 2019, the U.S. House of Representatives’

Subcommittee on Economic and Consumer Policy Committee on Oversight and Reform


2
 The Nationwide Class and Subclass are collectively referred to herein as “Class” unless otherwise noted.
3
 Healthy Babies Bright Futures, Arsenic in 9 Brands of Infant Cereal (Dec. 2017)
(https://www.healthybabycereals.org/sites/healthybabycereals.org/files/2017-
12/HBBF_ArsenicInInfantCerealReport.pdf) (last visited on July 7, 2021).


                                                         3
          Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 4 of 49




(“Congressional Subcommittee”) opened an investigation, and requested internal documents and

test results from seven of the largest baby food manufacturers in the United States: (1) Beech-Nut,

(2) Hain, which sells products under the name “Earth’s Best Organic”, (3) Gerber, (4) Walmart,

Inc., which sells products through its private brand Parent’s Choice (hereinafter “Walmart”), (5)

Sprout Foods, Inc., which sells food under the name Sprout Organic Food (hereinafter “Sprout”),

(6) Campbell Soup Co., which sells baby food under the name Plum Organics (hereinafter

“Campbell”), and (7) Nurture, Inc., which sells baby food under the names “HappyFamily

Organics,” “HappyBABY,” and HappyTOT (hereinafter “Nurture” or “HappyBABY”). 4

           6.       In response to the Congressional Subcommittee’s request, Beech-Nut produced its

internal testing policies and test results for both ingredients and finished products. Beech-Nut also

produced documentation regarding its testing and quality assurance programs, including

information related to Beech-Nut’s policies when its testing of ingredients or finished products

exceeded the internal standards for Toxic Heavy Metals.

           7.       Subsequently, on February 4, 2021, the Congressional Subcommittee published a

detailed report, Baby Foods are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and

Mercury (hereinafter referred to as “Congressional Report”) exposing Beech-Nut’s reckless

disregard for the health and safety of babies by knowingly selling baby food products with

dangerously elevated levels of Toxic Heavy Metals. The Congressional Report also determined:

                a. Industry self-regulation fails to protect consumers as Defendant set its own

                    dangerously high internal standards for Toxic Heavy Metals,

                b. Defendant routinely ignored internal standards and continued to sell products with

                    even higher Toxic Heavy Metals levels, and



4
    See Exhibit A at p. 2.


                                                    4
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 5 of 49




            c. Defendant’s prevalent practice of only testing individual ingredients that are

               included in its products instead of the finished product concealed even higher levels

               of Toxic Heavy Metals in finished baby food products.

       8.      The Beech-Nut products at issue include products that contained any the

following ingredients: Cinnamon, Organic Cumin, Organic Coriander, Oregano, Alpha

Amylase, Organic Lemon, Turmeric, Sunflower Lecithin, Sweet Potato, Quinoa Flower,

Prune Puree, Dehydrated Potato, Mango, Sebamyl 100, Apricot, Enzyme, Organic Quinoa Seeds,

Blueberry, Carrots, Organic Pears; and the following products: Beech-Nut Rice Single Grain Baby

Cereal; Beech-Nut Oatmeal Whole Grain Baby Cereal; Beech-Nut Classic Sweet Carrots;

Beech-Nut Organics Carrots; Beech-Nut Naturals Sweet Potatoes; Beech-Nut Classics Sweet

Potatoes; Beech-Nut Classics Sweet Peas; Beech-Nut Naturals Butternut Squash; Beech-Nut

Organics Pumpkin; Beech-Nut Organics Apples; Beech-Nut Naturals Bananas; Beech-Nut

Naturals Beets, Pear & Pomegranate; Beech-Nut Classics Mixed Vegetables; Beech-Nut

Breakfast On-the-Go Yogurt, Banana & Mixed Berry Blend; Beech Nut Organics Sweet Potatoes;

Beech-Nut Organics Pears; Beech-Nut Organics Apple Kiwi & Spinach; Beech-Nut Naturals

Carrots; Beech-Nut Organics Pear Kale & Cucumber; Beech-Nut Oatmeal Whole Grain

Baby Cereal; Beech-Nut Rice Single Grain Baby Cereal; Beech-Nut Banana Stage; Beech-

Nut Sweet Peas Stage 2; Beech-Nut Carrots Stage 2; Beech-Nut Green Beans Stage 2; Beech-Nut

Sweet Potatoes Stage 2; Beech-Nut Apple Stage 2 (hereinafter collectively referred to as the

“Baby Food Products”).

                                JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction under the Class Action Fairness Act of

2005 (hereinafter referred to as “CAFA”) codified as 28 U.S.C. § 1332(d)(2), because the




                                                 5
       Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 6 of 49




aggregate amount in controversy exceeds $5,000,000.00, exclusive of interest and costs; the

number of members of the proposed Class exceeds 100; and the Plaintiff and members of the

proposed Class are citizens of a state different than Defendant.

       10.     This Court has personal jurisdiction over Defendant because its headquarters are in

the State of New York, it regularly conducts business in this District, has extensive contacts with

this forum, and because the advertising, labeling, packing, manufacturing, sale, and distribution

of Beech-Nut’s Baby Food Products and the misrepresentations, misleading remarks, and/or

deceptive acts associated thereto, occurred, developed, or were initiated in New York.

       11.     Venue is proper in this Court pursuant to 28 U.S.C. §1391, because Plaintiff

suffered injury as a result of Defendant’s acts in this district, many of the acts and transactions

giving rise to this action occurred in this District, Defendant conducts substantial business in this

district, Defendant has intentionally availed itself of the laws and markets of this district, and

Defendant is subject to personal jurisdiction in this district.

                                           THE PARTIES

       12.     Plaintiff Asyia Andrews is a resident of New Jersey. Plaintiff purchased Beech-

Nut’s Baby Food Products from Target, Shoprite, and Amazon Fresh in various locations around

her home in Union County, New Jersey. Plaintiff regularly purchased these products since 2020

and reviewed and relied on the representations on the packaging and believed the products to be

safe and suitable for babies. Plaintiff’s purchases took place when third-party testing showed that

Defendant’s Baby Food Products contained harmful heavy metals. Plaintiff would not have

purchased the products if she had known that the products were unsafe and unsuitable for babies,

contained heavy metals, the levels of heavy metals in the products, testing results showed these




                                                   6
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 7 of 49




products contained harmful levels of Toxic Heavy Metals, or that the Defendant’s policies

permitted the sales of products with harmful levels of Toxic Heavy Metals.

       13.     Defendant Beech-Nut is incorporated in New York. Its headquarters and principal

place of business is located at One Nutritious Place, Amsterdam, New York 12010.

       14.     Defendant formulates, develops, manufactures, labels, distributes, markets,

advertises, and sells the Baby Food Products under the baby food brand names Beech-Nut

throughout the United States, including in this District, during the Class Period (defined below).

The advertising, labeling, and packaging for the Baby Foods, relied upon by Plaintiff were

prepared, reviewed, and/or approved by Defendant and its agents, and were disseminated by

Defendant and its agents through marketing, advertising, packaging, and labeling that contained

the misrepresentations alleged herein. The marketing, advertising, packaging, and labeling for the

Baby Food Products were designed to encourage consumers to purchase the Baby Food Products

and reasonably misled the reasonable consumer, i.e., Plaintiff and the Class, into purchasing the

Baby Food Products. Defendant owns, manufactures, and distributes the Baby Food Products, and

created, allowed, negligently oversaw, and/or authorized the unlawful, fraudulent, unfair,

misleading, and/or deceptive labeling and advertising for the Baby Foods.             Defendant is

responsible for sourcing ingredients, manufacturing the products, and conducting all relevant

quality assurance protocols, including testing, for the ingredients and finished Baby Food Products.




                                                 7
            Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 8 of 49




                                       FACTUAL ALLEGATIONS

I.          THE DANGERS OF TOXIC HEAVY METALS TO CHILDREN’S HEALTH IS
            WELL DOCUMENTED.

            15.     The Food and Drug Administration (“FDA”) and the World Health Organization

     (“WHO”) have declared Toxic Heavy Metals dangerous to human health, particularly to babies

     and children, who are at the greatest risk of harm and most vulnerable to their neurotoxic effects. 5

            16.     Decades of scientific studies examining the dangers of Toxic Heavy Metals

  demonstrate the harmful effects of inorganic arsenic, lead, cadmium, and mercury. Specifically,

  studies show that even low levels of exposure to Toxic Heavy Metals cause developmental

  problems in babies and children, which result in permanent decreases in IQ and economic

  productivity and increased risk of behavioral issues and criminal tendencies. 6 For every IQ point

  lost, it is estimated that a child’s lifetime earning capacity will be decreased by $18,000. 7

            17.     In 2012, the National Institute of Environmental Health Services (“NIEHS”),

  through its Superfund Research Program (“SRP”) and NIEHS/EPA Centers for Children’s

  Environmental Health and Disease Prevention Research (“NIEHS/EPA”), added to the growing

  evidence supporting the regulation of arsenic by establishing that the levels of arsenic consumed

  in the study were at least two or three times more than the acceptable limits set for drinking water

  by the U.S. Environmental Protection Agency (“EPA”). 8 Most importantly, the studies showed

  that baby foods, including rice cereal, contain levels of arsenic that pose a significant risk to the




  5
   Food and Drug Administration, Metals and Your Food (www.fda.gov/food/chemicals-metals-pesticides-
 food/metals-and-your-food) (last visited on July 7, 2021).
 6
   Id.
 7
   Martine Bellanger et al., Economic Benefits of Methylmercury Exposure Control in Europe: Monetary Value of
 Neurotoxicity Prevention (Jan. 17, 2013) (https://pubmed.ncbi.nlm.nih.gov/23289875/).
 8
    Gilbert-Diamond D, et al., Rice consumption contributes to arsenic exposure in U.S. women (Dec. 20, 2011)
 (https://pubmed.ncbi.nlm.nih.gov/22143778/) (last visited on July 7, 2021).


                                                      8
        Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 9 of 49




health of babies and children, 9 and identified baby food as a potential source of arsenic exposure. 10

“Groups at potentially greatest risk are toddlers who are fed a rice syrup-based toddler formula,

and potentially people who are following a gluten-free diet.” 11

        18.      Infants and children are particularly vulnerable to Toxic Heavy Metals’ effects

because their organs are still developing. Exposure to Toxic Heavy Metals during a baby’s

developmental stage can lead to “‘untreatable and frequently permanent brain damage, which may

result in ‘reduced intelligence, as expressed in terms of lost IQ points, or disruption in behavior.’” 12

        19.      The American Academy of Pediatricians (“AAP”) and the National Toxicology

Program in the National Institutes of Health (“NTP/NIH”) both determined that, in young children,

“even very low blood lead levels are associated with lower academic achievement, IQ, and greater

incidence of attention-related behaviors and problem behaviors.” 13 Peer-reviewed literature

further confirms that arsenic exposure is associated with health risks related to developing

respiratory, gastrointestinal, hematological, hepatic, renal, skin, neurological and immunological

issues, as well as damaging effects on the central nervous system and cognitive development in

children and increased risk of developing ADHD. 14

        20.      Lead exposure presents similar long-term cognitive defects and an increased risk of

developing other conditions or disorders. As recognized by the Congressional Subcommittee, risks of


9
  Jackson BP, Taylor VF, Punshon T, Cottingham KL., Arsenic concentration and speciation in infant formulas and
first foods. PURE APPL CHEM. 84(2):215-223 (2012) (https://pubmed.ncbi.nlm.nih.gov/22701232/) (last visited on
July 7, 2021).
10
   Jackson BP, Taylor VF, Karagas MR, Punshon T, Cottingham KL., Arsenic, Organic Foods, and Brown Rice
Syrup., ENVIRON HEALTH PERSPECT (2012); (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3346791/) (last
visited on July 7, 2021).
11
   Spivey, A., Studies find arsenic in food adds up, National Institute of Environmental Health Services (Mar. 2012)
(https://factor.niehs.nih.gov/2012/3/science-arsenic/index.htm) (last visited on July 7, 2021).
12
   Exhibit A at p. 9.
13
   Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with Neurodevelopment
and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (June 1, 2013)
(https://pubmed.ncbi.nlm.nih.gov/23570911/) (emphasis added) (last visited on Mar. 19, 2021).
14
   See Environmental Defense Fund, EDF Report Finds Lead in 1 in 5 Baby Food Samples, (June 15, 2017)
(https://www.edf.org/media/edf-report-finds-lead-1-5-baby-food-samples) (last visited on July 7, 2021).


                                                         9
       Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 10 of 49




exposure to lead are directly associated with “behavioral problems, decreased cognitive performance,

delayed puberty, reduced postnatal growth,” and ADHD development. 15

        21.      Cadmium is a known neurotoxin. Exposure to cadmium increases the risk of

developing kidney damage, decreases bone density, and damages the respiratory and skeletal

systems. 16

        22.      Mercury, as explained by the WHO, “may have toxic effects on the nervous,

digestive, and immune systems, and on lungs, kidneys, skin, and eyes.” 17

                 A.      There Is No Established Safe Level of Inorganic Arsenic Consumption
                         for Babies.

        23.      Arsenic is classified by the International Agency for Research on Cancer (“IARC”)

as a Group 1 carcinogen. 18 Its harmful effects are also recognized by the WHO, which lists arsenic

as one of the top ten chemicals of major public concern. The Agency for Toxic Substances and

Disease Registry (“ATSDR”) recognizes arsenic as the number one substance to pose the most

significant threat to human health. 19 The inorganic forms of arsenic, referred to as arsenite and

arsenate, are water-soluble and found in rice.

        24.      The known health hazards associated with arsenic exposure include damage to

neurodevelopment, cognitive development, respiratory system, and other neurological and

immunological effects. 20       “Studies have concluded that arsenic exposure has a “significant




15
   Exhibit A at p. 11.
16
   WHO, Cadmium, (2019) (https://www.who.int/ipcs/assessment/public_health/cadmium/en/) ) (last visited on July
7, 2021).
17
   Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, THE WASHINGTON POST (Feb. 4, 2021),
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/) (last visited on July 7, 2021).
18
   https://monographs.iarc.who.int/list-of-classifications (last visited on July 7, 2021).
19
   ATSDR’s Substance Priority List https://www.atsdr.cdc.gov/spl/index.html (last visited on July 7, 2021).
20
   Exhibit A at p. 11.


                                                      10
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 11 of 49




negative effect on neurodevelopment in children.” 21 The most negative effects are seen in verbal

performance and memory. It is estimated that for every 50% increase in arsenic levels, there is an

approximately “0.4 decrease in the IQ of children.” 22

        25.      Published guidelines issued by the WHO permit levels of arsenic in drinking water

up to 10 parts per billion (“ppb”). Similarly, the FDA and EPA recognize the harmful effects of

arsenic and have set standards limiting consumption levels to 10 ppb. 23

        26.      In 2020, the FDA issued “Guidance for Industry: Inorganic Arsenic in Rice Cereals

for Infants” stating that baby food products should not exceed arsenic levels of 100 ppb. 24

However, Defendant often distributes and sell products containing twice the amount of arsenic

recommended by the FDA.

                 B.      There Is No Established Safe Level of Lead Consumption for Babies.

        27.      IARC classifies lead as a Group 1 carcinogen. 25 Additionally, the ATSDR lists

lead as the second most harmful substance that poses a significant threat to human health. 26 Lead

is also recognized by the WHO as a major public health concern. 27

        28.      Numerous governmental agencies, including the FDA, recognize the significant

health effects that lead can have on children and infants. High levels of lead exposure can seriously

harm children’s development and health, specifically the brain and nervous system. Neurological



21
   Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (June 1, 2013)
(https://pubmed.ncbi.nlm.nih.gov/23570911/) (last visited on July 7, 2021).
22
   Id.
23
   FDA, Draft Guidance for Industry: Inorganic Arsenic in Rice Cereals for Infants: Action Level (Apr.
2016) (https://www.govinfo.gov/content/pkg/FR-2016-04-06/pdf/2016-07840.pdf (last visited on July 7, 2021).
24
   FDA, Guidance for Industry: Action Level for Inorganic Arsenic in Rice Cereals for Infants
(Aug. 2020), https://www.fda.gov/regulatory-information/search-fda-guidance-documents/guidance-industry-action-
level-inorganic-arsenic-rice-cereals-infants (last visited on July 7, 2021).
25
   https://monographs.iarc.who.int/list-of-classifications (last visited on July 7, 2021).
26
   ATSDR’s Substance Priority List https://www.atsdr.cdc.gov/spl/index.html (last visited on July 7, 2021).
27
   https://apps.who.int/iris/bitstream/handle/10665/329480/WHO-CED-PHE-EPE-19.4.3-eng.pdf?ua=1 (last visited
on July 7, 2021).


                                                      11
       Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 12 of 49




deficits from high levels of lead exposure during early childhood include learning disabilities,

behavior difficulties, and lowered IQ. Additionally, because lead can accumulate in the body,

even low-level chronic exposure can be hazardous over time. 28

         29.      The EPA, WHO, the Centers for Disease Control and Prevention (“CDC”) and the

AAP unanimously agree that there is no established “safe level of lead (Pb) in a child’s blood;

even low levels of Pb in the blood can result in behavior and learning problems, lower IQ and

hyperactivity, slowed growth, hearing problems, and anemia.” 29 Moreover, numerous scientific

studies establish a “significant association between early childhood lead exposure and decrease

standardized test performance, with lead exposure strongly linked to an adverse effect on academic

achievement.” 30 Peer-reviewed studies also establish a significant association between lead

exposure and ADHD. 31

         30.      Despite these well-known adverse health effects, the FDA fails to regulate levels

of lead in Baby Food Products, allowing Beech-Nut to set its own limits, which often include

exceedingly dangerous amounts.




28
    FDA, Lead in Food, Foodwares, and Dietary Supplements (www.fda.gov/food/metals-and-your-food/lead-food-
foodwares-and-dietary-supplements) (last visited on July 7, 2021).
29
   Congressional Report at p. 10; see also, Valerie Zartarian, et al., Children’s Lead Exposure: A Multimedia Modeling
Analysis to Guide Public Health Decision-Making (Sept. 12, 2017) (https://ehp.niehs.nih.gov/doi/10.1289/ehp1605)
(last visited on July 7, 2021); https://www.epa.gov/lead/learn-about-lead; see also, Philippe Grandjean, Even Low-
Dose Lead Exposure Is Hazardous (Sept. 11, 2010) (https://pubmed.ncbi.nlm.nih.gov/20833288/).
29
   https://www.who.int/news-room/fact-sheets/detail/lead-poisoning-and-health (last visited on July 7, 2021).
30
    Exhibit A at p. 11 (internal citation omitted).
31
    Id.


                                                         12
       Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 13 of 49




                 C.       There Is No Established Safe Level of Cadmium Consumption for
                          Babies.

        31.      IARC classifies cadmium as a Group 1 carcinogen. 32 Additionally, the ATSDR

lists cadmium as the seventh most substance to pose the most significant threat to human health. 33

Further, the WHO recognizes cadmium as a major public health concern. 34

        32.      Cadmium has no physiological function in the human body and is a known

neurotoxin. Consumption of cadmium is associated with decrease in IQ and development of

ADHD. 35 Peer-reviewed literature documents the harmful effects cadmium exposure has on

children’s Full-Scale IQ, particularly in boys, who historically have fewer IQ points than other

boys without cadmium exposure. 36 Moreover, according to a new study led by Harvard University

researchers, children with higher cadmium levels are three times more likely to have learning

disabilities and participate in special education. 37

        33.      Despite well-known adverse health effects, the FDA fails to regulate levels of

cadmium in Baby Food Products, allowing Beech-Nut to set its own limits, which dangerously

exceed levels safe for consumption.




32
   https://monographs.iarc.who.int/list-of-classifications (last visited on July 7, 2021).
33
   ATSDR’s Substance Priority List https://www.atsdr.cdc.gov/spl/index.html (last visited on July 7, 2021).
34
   https://apps.who.int/iris/bitstream/handle/10665/329480/WHO-CED-PHE-EPE-19.4.3-eng.pdf?ua=1 (last visited
on July 7, 2021).
35
   Id. at p. 12.
36
   Id.
37
   Marla Cone, Is Cadmium as Dangerous for Children as Lead?, SCIENTIFIC AMERICAN (Feb. 2012),
(https://www.scientificamerican.com/article/is-cadmium-as-dangerous-for-children-lead/) (last visited on July 7,
2021).


                                                       13
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 14 of 49




                 D.      There Is No Established Safe Level of Mercury Consumption for
                         Babies.

        34.      The WHO warns that mercury “may have toxic effects on the nervous, digestive

and immune systems, and on lungs, kidneys, skin, and eyes” 38 and considers mercury “one of the

top ten chemicals or groups of chemicals of major public health concern.” 39

        35.      Despite well-known adverse health effects, the FDA fails to regulate mercury levels

in Baby Food Products, allowing Beech-Nut to set its limits, which dangerously exceed safe

consumption. Mercury is the number three substance on ATSDR’s list of dangerous substances

in the environment, potentially posing a significant threat to human health. As with inorganic

arsenic, lead, and cadmium, Healthy Babies Bright Futures advocates for a goal of zero levels of

mercury in baby food. Outside the baby food context, the FDA has set a limit of 2 ppb of mercury

in bottled water. Similarly, the EPA set a limit of 2 ppb for all drinking water. Additionally, a

study that evaluated the published epidemiological research articles related to mercury exposure,

determined that in the context of exposure in vitro, “mercury… has been consistently associated

with subsequent adverse neuro-development.” 40




38
   WHO, Mercury and health (https://www.who.int/news-room/fact-sheets/detail/mercury-and-
health#:~:text=Health%20effects%20of%20mercury%20exposure&text=The%20inhalation%20of%20mercury%20
vapour,induce%20kidney%20toxicity%20if%20ingested) (last visited on July 7, 2021).
39
   WHO, Lead Poisoning and Health https://www.who.int/news-room/fact-sheets/detail/lead-poisoning-and-health
(last visited on July 7, 2021).
40
   Margaret R. Karagas, et al., Evidence on the Human Health Effects of Low-Level Methylmercury Exposure (June
1, 2012) (https://pubmed.ncbi.nlm.nih.gov/22275730/) (last visited on July 7, 2021).


                                                      14
             Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 15 of 49




II.           BEECH-NUT’S BABY FOOD PRODUCTS CONTAIN DANGEROUS LEVELS OF
              TOXIC HEAVY METALS.

              A.       Beech-Nut’s Baby Food Products Contain Arsenic.

              36.      The Congressional Report states: “Internal company test records obtained by the

      Subcommittee confirm that all responding baby food manufacturers sold baby foods tainted by

      high levels of Toxic Heavy Metals.” 41

              37.      There is no established safe level for inorganic arsenic consumption by babies. The

   FDA, EPA, WHO, and European Union (“EU”) have all set a maximum level of inorganic arsenic

   at 10 ppb. Accordingly, the Congressional Subcommittee took this value into consideration during

      their analysis. 42

              38.      Health experts, including the AAP, Consumer Reports, and the Environmental

   Defense Fund (“EDF”), all advocated for a maximum level of 1 ppb instead of 10 ppb. EDF is the

   world’s leading nonprofit environmental group that focuses on environmental health hazards.

   Consumer Reports is a nonprofit organization that advocates for consumers and regarding Toxic

  Heavy Metals.

              39.      Beech-Nut set an internal specifical limit of 3,000 ppb inorganic arsenic for certain

  ingredients, far surpassing any existing standard. 43

              40.      The Congressional Report determined Beech-Nut used ingredients in its Baby Food

   Products after testing results revealed that the ingredients contained as high as 913.4 ppb arsenic.44

   The Subcommittee further determined that Beech-Nut routinely used high-arsenic additives that

      tested over 300 ppb arsenic to address product characteristics such as “crumb softness.” 45


   41
      Exhibit A at p. 13.
   42
      Id.
   43
      Id.
   44
      Id. at p. 13.
   45
      Id.


                                                        15
       Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 16 of 49




        41.      The six Beech-Nut ingredients with the highest arsenic levels are all enzymes that

Beech-Nut adds to its Baby Food Products. 46 The below chart illustrates the top ten raw materials

containing lead that Beech-Nut used as ingredients in its Baby Food Products:




        42.      Importantly, Beech-Nut only tested arsenic content in its ingredients, not its final

product. Testing of Beech-Nut’s ingredients shows that the company used at least fourteen

ingredients containing over 300 ppb arsenic. And, Beech-Nut, used at least 45 ingredients

containing over 100 ppb arsenic— more than 10 times the maximum level of inorganic arsenic for

drinking water set by the EPA. 47

        43.      On June 8, 2021, Beech-Nut issued a voluntary recall of its “Beech-Nut Stage 1,

Single Grain Rice Cereal.” 48 This recall is the result of a sampling program conducted by the State

of Alaska which found that “Beech-Nut Stage 1, Single Grain Rice Cereal” contained over 100




46
   Id.
47
   Id.
48
   FDA, Beech-Nut Nutrition Company Issues a Voluntary Recall of One Lot of Beech-Nut Single Grain Rice Cereal
and Also Decides to Exit the Rice Cereal Segment (https://www.fda.gov/safety/recalls-market-withdrawals-safety-
alerts/beech-nut-nutrition-company-issues-voluntary-recall-one-lot-beech-nut-single-grain-rice-cereal-and) (last
visited on July 7, 2021).


                                                      16
       Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 17 of 49




ppb inorganic arsenic. 49 The recalled products were distributed nationally through retail stores

and online. 50

         44.      In addition to the voluntary recall, Beech-Nut announced that it will exit the market

due to concerns about its ability to obtain rice flour containing less than 100 ppb inorganic

arsenic. 51

         B.       Beech-Nut’s Baby Food Products Contain Lead.

         45.      There is no federal standard for lead in baby food. However, standards for the

levels of lead in drinking water have been imposed by agencies, including the FDA (limit of 5 ppb)

and EPA (15 ppb). The FDA also provides guidance for lead measurements in juice and candy

with a maximum level of 100 ppb. 52 Additionally, WHO provides that levels of lead in drinking

water should not exceed 5 ppb.

         46.      Health experts, including the AAP, Consumer Reports, and the EDF advocated for

a maximum limit of 1 ppb in baby food. 53

         47.      Accordingly, the Congressional Subcommittee used the following guidance when

reviewing baby food manufacturers’ internal test results:




49
   Id.
50
   Id.
51
   Id.
52
   Exhibit A at p. 21.
53
   Id.


                                                   17
          Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 18 of 49




            48.      Beech-Nut set an internal specifical limit of 5,000 ppb for lead in certain

ingredients, far surpassing any existing standard. 54

            49.      The Congressional Report determined that Beech-Nut manufactured and sold Baby

Food Products with levels exceeding all existing standards for lead, including those set for juice

and candy, which allow a maximum measurement of 50 ppb and 100 ppb respectively.

            50.      Beech-Nut does not test its finished products and instead only tests the ingredients

used. Nevertheless, testing of Beech-Nut’s ingredients proves that the company sold products with

amounts of lead that significantly exceed the existing standards for water, juice, and candy.

Specifically, the results revealed: (a) Beech-Nut tested and used 57 ingredients that contained over

20 ppb lead, (b) Beech-Nut accepted 89 ingredients that tested at or over 15 ppb lead, and (c)

Beech-Nut accepted 483 ingredients that tested at or over 5 ppb lead. 55

            51.      The below chart illustrates the top ten raw materials containing lead that Beech-Nut

used as ingredients in its Baby Food Products:




54
     Id.
55
     Id. at pp. 26-27.


                                                      18
        Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 19 of 49




          C.       Beech-Nut’s Baby Food Products Contain Cadmium.

          52.      There is no federal standard for cadmium in baby food. Standards for cadmium

levels in drinking water have been imposed by both the FDA and the EPA. Both agencies impose

a limit of 5 ppb. 56 Additionally, WHO imposes a limit of 3 ppb.

          53.      Nonprofit organizations have also issued recommendations. Consumer Reports

recommends a limit of 1 ppb for cadmium in fruit and juices, while Healthy Babies Bright Futures

suggests 0 ppb. 57 Consumer Reports and the EDF, advocate for levels of less than 1 ppb. 58

Accordingly, the Congressional Subcommittee used the following guidance when reviewing

Defendant’s internal test results:


56
   Id. at p. 29.
57
   Id.
58
   Id.


                                                19
         Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 20 of 49




           54.      Beech-Nut set an internal specifical limit of 3,000 ppb for cadmium in certain

ingredients, far surpassing any existing standard. 59

           55.      The Congressional Report determined Defendant manufactured and sold Baby

Food Products with levels exceeding all existing recommended limits.

           56.      Beech-Nut does not test its finished products and instead only tests the ingredients

used. The ingredients tested shows that the company sold products with levels of cadmium that

exceed the existing standards. Specifically, the results revealed: (a) Beech-Nut used twenty

ingredients registering more than 100 ppb cadmium, and (b) at least 105 ingredients that Beech-

nut tested and used in its Baby Food Products registered over 20 ppb cadmium. 60

           57.      The below chart illustrates the top ten raw materials containing cadmium that

Beech-Nut used as ingredients in its Baby Food Products:




59
     Id.
60
     Exhibit A at pp. 30-31.


                                                     20
          Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 21 of 49




           D.       Beech-Nut Does Not Even Test Its Baby Food Products For Mercury.

           58.      There is no federal standard for the level of mercury in baby food. The EPA

imposes a standard requiring that levels of mercury in drinking water not exceed 2 ppb. 61

           59.      Consumer advocate, Healthy Babies Bright Futures recommends a level of mercury

of 0 ppb.

           60.      The Congressional Subcommittee used the EPA’s limit of 2 ppb as guidance when

reviewing Defendant’s internal test results.

           61.      The Congressional Report found that Beech-Nut does not test its ingredients or

finished products for Mercury. 62

III.       BEECH-NUT DISREGARDED AND IGNORED REPORTS DETECTING THE
           PRESENCE OF TOXIC HEAVY METALS IN ITS BABY FOOD PRODUCTS.

           62.      For years, Beech-Nut has possessed medical and scientific data linking childhood

exposure to Toxic Heavy Metals to long-term and irreversible health and cognitive issues.




61
     Exhibit A at p. 48.
62
     Id. at p. 32.


                                                   21
       Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 22 of 49




         63.      On December 6, 2017, Happy Babies Bright Futures issued a report finding rice-

based infant cereals, including Beech-Nut’s cereals, contained 84% more arsenic than non-rice

multigrain products (“Arsenic Report”). 63

         64.      In 2017, EDF issued a report finding lead in 1 in 5 samples of baby food. The EDF

based its analysis on data from 2,164 baby food samples collected by the FDA between 2003 and

2013 64 as part of the agency’s Total Diet Study (“TDS”) program, which has monitored the United

States population’s average annual dietary intake of levels of certain contaminants and nutrients

since the 1960s. 65 Overall, the EDF “found that more than 1 million children consume more lead

than FDA’s limit” and estimated that the removal of lead in baby food “would save society more

than $27 billion annually in total lifetime earnings from saved IQ points.” 66 The EDF also

recommended that manufacturers set a goal of less than 1 ppb of lead in baby food and test more

frequently during processing to identify additional lead sources and take appropriate corrective

actions.

         65.      On August 16, 2018, Consumer Reports revealed the findings of its analysis of 50

nationally distributed baby food products manufactured by Beech-Nut and several other

manufacturers. Consumer Reports found measurable levels of Toxic Heavy Metals in all 50

products, noting that about two-thirds (68%) contained concerning amounts of at least one Toxic



63
   Healthy Babies Bright Futures, Arsenic in 9 Brands of Infant Cereal (Dec. 2017)
(https://www.healthybabycereals.org/sites/healthybabycereals.org/files/2017-
12/HBBF_ArsenicInInfantCerealReport.pdf) (last visited on July 7, 2021).
64
   Environmental Defense Fund, Lead in food: A hidden health threat (June 15, 2017)
(https://www.edf.org/sites/default/files/edf_lead_food_report_final.pdf) (last visited July 7, 2021).
65
   To conduct TDS, the FDA purchases samples of diverse types of foods four times a year, in different regions of the
United States. The food samples are prepared in the same manner consumers typically would and analyze for levels
of chemical contaminants and chemical elements, including Toxic Heavy Metals. The FDA uses the results to
calculate the estimated consumption of each contaminant and nutrient annually. Results of the TDS, from 1991 to
present, are publicly available on the FDA’s website (https://www.fda.gov/food/total-diet-study/total-diet-study-fact-
sheet-industry)
66
   Environmental Defense Fund, Lead in food: A hidden health threat (June 15, 2017)
(https://www.edf.org/sites/default/files/edf_lead_food_report_final.pdf) (last visited July 7, 2021).


                                                         22
       Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 23 of 49




Heavy Metals, and 15 of the foods posed a potential health risk by eating one serving of the product

or less, per day. The results further established “all the samples of Beech-Nut Classics Sweet

Potatoes … had concerning levels of lead.” 67

        66.      In April 2019, Healthy Babies Bright Futures published a report finding that 95%

of the products tested contained dangerous amounts of Toxic Heavy Metals. 68 Notably, Healthy

Babies Bright Futures’ Report found Toxic Heavy Metals in the same Baby Food Products at issue

in this case, among others. For example, Beech-Nut’s Oatmeal Whole Grain Baby Cereal

contained significant levels of arsenic, lead, and cadmium. 69

        67.      The Healthy Babies Bright Futures Report results are consistent with the FDA’s

findings in 2017, in which the FDA detected one or more Toxic Heavy Metal in 33 of 39 baby

food samples, several of which are Beech-Nut products. 70 Additionally, while the FDA proposed

limiting inorganic arsenic in infant rice cereals to 100 ppb, the Healthy Babies Bright Futures

report noted that four of the seven infant rice cereals they analyzed during its study detected

amounts exceeding 100 ppb. 71

IV.     BEECH-NUT’S ADVERTISEMENTS FALSELY CLAIM THAT ITS BABY FOOD
        PRODUCTS ARE SAFE, AND FRAUDULENTLY OMIT ALL MATERIAL
        INFORMATION ABOUT TOXIC HEAVY METALS

        68.      Defendant manufactures, distributes, and sells Baby Food Products under the brand

name “Beech-Nut.”          The company proudly declares to consumers that it has “taken the

responsibility to provide safe, nutritious food as our highest purpose for over 130 years.” 72


67
   Consumer Reports, Heavy Metals in Baby Food: What You Need to Know (Aug. 16, 2018)
(https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/) (last visited on July 7, 2021).
68
   Healthy Babies Bright Futures, What’s in my Baby’s Food? (Dec. 2017)
(https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf) (last visited on July 7, 2021).
69
   Id. at 19.
70
   Id. at 6.
71
   Id.
72
    https://www.beechnut.com/food-quality-safety/ (last visited on July 7, 2021).


                                                        23
          Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 24 of 49




           69.      Beech-Nut uniformly markets, advertises, represents, and warrants its products as

safe and suitable for babies’ consumption and in compliance with FDA guidelines.

           70.      Beech-Nut misleads consumers by representing that the company performs tests for

“up to 255 contaminants to confirm that every shipment meets [its] strict quality standards.”

However, as noted in the Congressional Report, Beech-Nut does not test for mercury, and has

among the lowest standards in the industry for lead and cadmium. 73




           71.      Beech-Nut fails to disclose to the consumer that it has adopted a reckless policy

that only tests ingredients used in products rather than the finished product.

           72.      Consumers reasonably rely upon Beech-Nut’s statements, representations, and

advertisements regarding the safety of its product. They would have no reason to suspect the

presence of Toxic Heavy Metals in Beech-Nut products or take necessary precautions.

           73.      Beech-Nut’s products’ labels include a representation that the company does not

use harmful ingredients such as cancer-causing bisphenol A (“BPA”) but fails to disclose or warn




73
     Exhibit A at pp. 31, 37-38.


                                                   24
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 25 of 49




consumers that Beech-Nut’s products contain Toxic Heavy Metals. Instead, Beech-Nut maintains

that its products are of the highest quality and fails to warn consumers of the dangers.

       74.     The following image is a representative example of Beech-Nut’s “Non-GMO”

verification and misleading label for Beech-Nut Sweet Potato:




       75.     The following image is a representative example of Beech-Nut Single Grain Rice

Baby Cereal’s label:




                                                25
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 26 of 49




       76.     Despite unequivocal proof of Toxic Heavy Metals in its foods, Beech-Nut

continues to mislead its customers in its response to the Congressional Report’s findings:




                                               26
       Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 27 of 49




                                      CLASS ACTION ALLEGATIONS

         77.       Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure, individually and on behalf of the following Class:

                   Class: All persons who purchased one or more of Defendant’s
                   products containing Toxic Heavy Metals, in the United States for
                   personal/household use. 74

         78.       Plaintiff seeks certification on behalf of the following New Jersey Subclass. 75

                   New Jersey Subclass: All persons residing in New Jersey who
                   purchased one of more of Defendant’s products containing Toxic
                   Heavy Metals for personal/household use.




74
   Plaintiff reserves the right to re-define the Class definition prior to class certification and after having the opportunity
to conduct discovery.
75
   As described above, the Nationwide Class and Subclass are collectively to as “Class” unless otherwise noted. See
n. 2.


                                                             27
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 28 of 49




       79.     Excluded from the Class are: (1) any Judge or Magistrate presiding over this

action and any members of their families; (2) the Defendant, Defendant’s subsidiaries, parents,

successors, predecessors, any entities in which the Defendant has a controlling interest, and their

current or former employees, officers, and directors; and (3) Plaintiff’s counsel and Defendant’s

counsel.

       80.     Numerosity (Rule 23(a)(1)): The exact number of members of the Class is

unknown and currently unavailable to Plaintiff, but joinder of individual members herein is

impractical. The Class is likely comprised of hundreds of thousands of consumers. Sales figures

indicate that millions of individuals purchased Beech-Nut’s Baby Food Products. The precise

number of Class members, and their addresses, is unknown to Plaintiff at this time, but can be

ascertained from Defendant’s records and/or retailer records. The members of the Class may be

notified of the pendency of this action by mail or email, internet postings and/or publications, and

supplemented (if deemed necessary or appropriate by the Court) by published notice.

       81.     Predominant Common Questions (Rule 23(a)(2): The Class’ claims present

common questions of law and fact, and those questions predominate over any questions that may

affect individual Class members. The common and legal questions include, without limitation:

       a.      Whether Defendant knew or should have known that its Baby Food Products

               contained Toxic Heavy Metals that rendered Defendant’s Baby Food Products

               unsafe for babies;

       b.      Whether Defendant wrongfully represented and continues to represent that its Baby

               Food Products are safe for babies’ consumption;

       c.      Whether Defendant’s representations, advertisements, warranties, labeling,

               packaging, and logos are false, deceptive, and misleading;




                                                28
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 29 of 49




       d.      Whether Defendant had knowledge that those representations were likely to

               deceive a reasonable consumer;

       e.      Whether Defendant had knowledge that those representations were false, deceptive,

               or misleading;

       f.      Whether Defendant continue to disseminate those false, misleading, and deceptive

               representations;

       g.      Whether Defendant failed to warn and disclose material facts regarding its Baby

               Food Products and concealed internal testing results revealing dangerous levels of

               arsenic, lead, cadmium, mercury, and other heavy metals that are unsafe for babies;

       h.      Whether Defendant’s testing showed that Defendant’s products contained Toxic

               Heavy Metals;

       i.      Whether Defendant violated the laws of the State of New York;

       j.      Whether Defendant violated the state consumer protection statutes alleged herein;

       k.      Whether Defendant was unjustly enriched; and

       l.      The nature of relief, including damages and equitable relief, to which Plaintiff and

               members of the Class are entitled.

       82.     Typicality of Claims (Rule 23(a)(3)): Plaintiff’s claims are typical of the claims

of the Class because Plaintiff, like all other Class members, purchased Defendant’s Baby Food

Products, suffered damages as a result of that purchase, and seeks the same relief as the proposed

Class members.

       83.     Adequacy of Representation (Rule 23(a)(4)): Plaintiff adequately represents the

Class because her interests do not conflict with the interests of the members of the Class, and she

has retained counsel competent and experienced in complex class action and consumer litigation.




                                                29
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 30 of 49




       84.      Plaintiff and her counsel will fairly and adequately protect the interest of the

members of the Class.

       85.      Superiority (Rule 23(b)(3)): A class action is superior to other available means of

adjudication for this controversy.      It would be impracticable for members of the Class to

individually litigate their own claims against Defendant because the damages suffered by Plaintiff

and the members of the Classes are relatively small compared to the cost of individually litigating

their claims. Individual litigation would create the potential for inconsistent judgments and delay

and expenses to the court system. A class action provides an efficient means for adjudication with

fewer management difficulties and comprehensive supervision by a single court.

                                         Declaratory Relief
                                  (Fed. R. Civ. P. 23(b)(1) and (2))

       86.      In the alternative, this action may properly be maintained as a class action because:

             a. the prosecution of separate actions by individual members of the Class would create

                a risk of inconsistent or varying adjudication with respect to individual Class

                members, which would establish incompatible standards of conduct for Defendant;

                or

             b. the prosecution of separate actions by individual Class members would create a risk

                of adjudications with respect to individual members of the Class which would, as a

                practical matter, be dispositive of the interests of other members of the Class not

                parties to the adjudications, or substantially impair or impede their ability to protect

                their interests; or

             c. Defendant has acted or refused to act on grounds generally applicable to the Class,

                thereby making appropriate final injunctive or corresponding declaratory relief

                with respect to the Class as a whole.



                                                  30
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 31 of 49




                           Issue Certification (Fed. R. Civ. P. 23(c)(4))

        87.     In the alternative, the common questions of fact and law, set forth in Paragraph 81

are appropriate for issue certification on behalf of the proposed Class.


                                     CAUSES OF ACTION

                                          COUNT I
                            BREACH OF EXPRESS WARRANTY
                     (On behalf of Plaintiff and the Class against Defendant)

        88.     Plaintiff incorporates by reference all allegations in this Complaint and restates

them as fitfully set forth here.

        89.     Plaintiff brings this claim on behalf of herself and members of the Class.

        90.     Express warranties by sellers of consumer goods are created when an affirmation

of fact or promise is made by the seller to the buyer, which relates to the goods and becomes the

basis of the bargain. Such warranties can also be created based upon descriptions of the goods

which are made as part of the basis of the bargain that the goods shall conform to the description.

        91.     Plaintiff and members of the Class formed a contract with the Defendant at the time

they purchased Defendant’s Baby Food Products. The terms of that contract included the promises

and affirmations of fact that Defendant made through its product labels, through other forms of

uniform, nationwide marketing, its website, and on social media. Among other affirmations of

fact and promises described herein, Defendant represented that its Baby Food Products were and

are safe, healthy, and appropriate for infant or child consumption.

        92.     These affirmations of facts and promises, which are part of Defendant’s uniform

marketing, advertising, and product labeling, constitute express warranties and became part of the

basis of the bargain, and they are part of the standardized contracts between Plaintiff and members

of the Class on the one hand, and the Defendant, on the other.



                                                 31
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 32 of 49




       93.     Contrary to these affirmations of fact and promises, Defendant’s Baby Food

Products did not and do not contain food or beverages that are safe, healthy, and appropriate for

infant or child consumption as described on the product labels or in Defendant’s marketing and

advertising campaign.

       94.     Defendant breached the express warranties and/or contract obligations by placing

these Baby Food Products into the stream of commerce and selling them to consumers, when they

have dangerous and/or Toxic Heavy Metals, and can cause toxicity or adverse health implications,

rendering these products unfit for their intended use and purpose, and unsafe and unsuitable for

consumer use as marketed by Defendant. The high levels of Toxic Heavy Metals substantially

impair the use, value, and safety of Defendant’s Baby Food Products.

       95.     At all times relevant herein, Defendant was aware, or should have been aware, of

Toxic Heavy Metals in Defendant’s Baby Food Products. Defendant was on notice of these

concerns with its products, but nowhere on the package labeling or on Defendant’s website or

other marketing materials did Defendant warn Plaintiff and members of the Class that they were

at risk of feeding their children food with levels of Toxic Heavy Metals that exceed the standards

set by federal agencies or recommended by other organizations.

       96.     Instead, Defendant concealed the high levels of heavy metals contained in

Defendant’s Baby Food Products and deceptively represented that these products were safe,

healthy, and appropriate for infant or child consumption. Defendant, thus, utterly failed to ensure

that the material representations it was making to consumers were true.

       97.     The toxic and/or dangerous levels of heavy metals at issue in Defendant’s Baby

Food Products existed when they left Defendant’s possession or control and were sold to Plaintiff

and members of the Class. The levels of heavy metals contained in the Defendant’s Baby Food




                                                32
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 33 of 49




Products were undiscoverable by Plaintiff and members of the Class at the time of purchase of

Defendant’s Baby Food Products.

       98.       As a manufacturer, marketer, advertiser, distributor, and seller of Defendant’s Baby

Food Products, Defendant has exclusive knowledge and notice of the fact that these products did

not conform to the affirmations of fact and promises.

       99.       In addition, or in the alternative, to the formation of an express contract, Defendant

made each of the above-described representations to induce Plaintiff and members of the Class to

rely on such representations.

       100.      Defendant’s affirmations of fact and promises were material, and Plaintiff and

members of the Class reasonably relied upon such representations in purchasing the Defendant’s

Baby Food Products.

       101.      Affording Defendant an opportunity to cure its breaches of written warranties

would be unnecessary and futile here. Defendant was placed on reasonable notice of the levels of

heavy metals in Defendant’s Baby Food Products and breach of the warranties based on its

scientific research and expertise in the food production industry. Defendant has had ample

opportunity to cure the high level of heavy metals in its Baby Food Products to render them safe

and healthy consumption by Plaintiff and members of the putative classes and their children but

has failed to do so.

       102.      Defendant has also had notice of its breach as set forth herein by virtue of the recent

Congressional investigation into this matter and the prior 2019 report issued by Healthy Babies

Bright Future.

       103.      As a direct and proximate result of Defendant’s breaches of express warranty,

Plaintiff and members of the Class have been damaged because they did not receive the products




                                                   33
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 34 of 49




as specifically warranted by Defendant. Plaintiff and members of the Class did not receive the

benefit of the bargain and suffered damages at the point of sale stemming from their overpayment

of Defendant’s Baby Food Products.

                                       COUNT II
               BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                  (On behalf of Plaintiff and the Class against Defendant)

        104.     Plaintiff incorporates by reference all allegations in this Complaint and restates

them as if fully set forth herein.

        105.     Plaintiff brings this claim on behalf of herself and members of the Class.

        106.     Defendant is a merchant engaging in the sale of goods to Plaintiff and members of

the Class.

        107.     There was a sale of goods from Defendant to Plaintiff and members of the Class.

        108.     Defendant’s Baby Food Products were sold to Plaintiff and members of the Class

purchased Defendant’s Baby Food Products from authorized resellers of Defendant’s Baby Food

Products.

        109.     By placing Defendant’s Baby Food Products into the stream of commerce,

Defendant impliedly warranted to Plaintiff and members of the Class that Defendant’s Products

were of merchantable quality (i.e., a product of high-enough quality to make it fit for sale, usable

for the purpose it was made, of average worth in the marketplace, or not contaminated or flawed

or containing a defect affecting the safety of the product), would pass without objection in the

trade or business, and were free from material defects, and reasonably fit for the use for which they

were intended.




                                                  34
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 35 of 49




       110.    Defendant’s products when sold, and at all times thereafter, were not merchantable

or reasonably fit for either the use they were intended or the uses reasonably foreseeable by

Defendant.

       111.    Defendant breached the implied warranty of merchantability because Defendant’s

Baby Food Products suffer from the presence of Toxic Heavy Metals, such as arsenic, lead,

cadmium, and mercury, which have the propensity to cause health complications, rendering them

unfit for their intended use and purpose as baby and/or children’s food and beverages. The level

of Toxic Heavy Metals substantially impairs the use, value, and safety of these products.

       112.    The toxic and/or dangerous levels of heavy metals existed when the Defendant’s

Baby Food Products left Defendant’s possession or control and were sold to Plaintiff and members

of the putative classes. The amounts of Toxic Heavy Metals contained in Defendant’s Baby Food

Products were undiscoverable by Plaintiff and members of the putative classes at the time of their

purchase.

       113.    As described herein, Defendant advertised on its Baby Food Product labels, on its

website, and through a national advertising campaign, among other means, that Defendant’s Baby

Food Products were and are safe and appropriate for infant and child consumption.

       114.    Contrary to these representations, Defendant’s Baby Food Products possessed

dangerous levels of Toxic Heavy Metals which were not revealed on Defendant’s Baby Food

Products, the corresponding product labels, or in Defendant’s marketing and advertising

campaigns. Rather, Defendant’s Baby Food Products are unsafe because they have dangerous

levels of Toxic Heavy Metals. The Baby Food Products are unsafe and unsuitable for consumer

use as marketed by Defendant. Defendant has exclusive knowledge of material facts concerning

the defective nature of Defendant’s Baby Food Products.




                                               35
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 36 of 49




       115.    Plaintiff and members of the Class, at all relevant times, were intended third-party

beneficiaries of Defendant and its agents in the distribution and sale of Defendant’s Baby Food

Products. Moreover, Defendant exercises substantial control over which outlets can carry and sell

Defendant’s Baby Food Products, which are the same places that Plaintiff and members of the

Class purchased them. In addition, Defendant’s warranties are in no way designed to apply to the

distributors that purchase these products in bulk and then sell them on an individual basis to each

consumer. Individual consumers are the ones who ultimately review the labels prior to making

their purchasing decisions. As a result, these warranties are specifically designed to benefit the

individual consumers who purchase Defendant’s Baby Food Products.

       116.    Plaintiff and members of the Class sustained damages as a direct and proximate

result of Defendant’s breaches insofar as they paid a premium for Defendant’s Baby Food Products

that they would not have otherwise paid had they known that Defendant’s Baby Food Products

contained dangerous levels of Toxic Heavy Metals.

       117.    Plaintiff and members of the Class did not receive the value of the product they

paid for. The products are worthless or worth far less than Defendant represents due to the

presence of Toxic Heavy Metals contained therein which have the propensity to cause adverse

health implications.

       118.    Plaintiff and members of the Class have sustained, are sustaining, and will sustain

damages if Defendant continues to engage in such deceptive, unfair, and unreasonable practices.

       119.    Defendant was placed on reasonable notice of the high levels of Toxic Heavy

Metals contained in Defendant’s Baby Food Products and its breach of the warranties based on its

own research into food processing and sourcing, as well as a recent Congressional investigation

on the matter. Defendant has had ample opportunity to cure the dangerous levels of Toxic Heavy




                                                36
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 37 of 49




Metals for Plaintiff and members of the Class but have failed to do so. Instead, Defendant doubled

down on efforts to convince consumers that its Baby Food Products are safe to consume and

healthy for babies and children, including public statements denying that there are any issues with

its Baby Food Products.

        120.    As a result of the breach of the implied warranty of merchantability, Plaintiff and

members of the Class are entitled to legal and equitable relief including damages, costs, attorneys’

fees, rescission, and other relief as deemed appropriate, for an amount to compensate them for not

receiving the benefit of their bargain.

                                           COUNT III
                            NEGLIGENT MISREPRESENTATION
                      (On behalf of Plaintiff and the Class against Defendant)

        121.    Plaintiff incorporates by reference all allegations in this Complaint and restate them

as if fully set forth herein.

        122.    Plaintiff brings this claim on behalf of herself and the Class.

        123.    Defendant directly, or through its agents and employees, made false

representations, concealments, and non-disclosures to Plaintiff and members of the Class about its

products’ safety and testing.

        124.    Defendant intentionally, knowingly, and recklessly made these misrepresentations

to induce Plaintiff and members of the Class to purchase Defendant’s Baby Food Products.

        125.    In making these false, misleading, and deceptive representations and omissions,

Defendant knew that consumers would purchase its products. Defendant intended for these

statements to induce consumers to purchase its Baby Food Products. Consumers who purchased

Defendant’s Baby Food Products paid a premium for these products over what consumers would




                                                  37
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 38 of 49




have paid had Defendant disclosed that its Baby Food Products contained dangerous levels of

Toxic Heavy Metals.

       126.     Defendant created a special relationship with Plaintiff and members of the Class

through representations regarding its product safety and the Defendant’s rigorous, scientific testing

and research.

       127.     As an immediate, direct, and proximate result of Defendant’s false, misleading, and

deceptive statements, representations, and omissions, Defendant injured Plaintiff and members of

the Class in that they purchased, paid a premium price for, and fed their children the Baby Food

Products, which were not as represented.

       128.     In making the misrepresentations of fact and omissions to Plaintiff and members of

the Class, Defendant has failed to fulfill its duty to disclose material facts about its Baby Food

Products.

       129.     The failure to disclose the true nature of the products’ safety, testing, and

compliance with internal safety thresholds was caused by Defendant’s negligence and

carelessness.

       130.     Defendant, in making these misrepresentations and omissions, and in doing the acts

alleged above, knew or reasonably should have known that the misrepresentations were not true.

       131.     Defendant made and intended the misrepresentations to induce the reliance of

Plaintiff and Class members.

       132.     Defendant allowed its packaging, labels, advertisements, promotional materials,

and website to intentionally mislead consumers, such as Plaintiff and members of the Class.

       133.     Plaintiff and members of the Class did in fact rely on these misrepresentations and

purchased Defendant’s Baby Food to their detriment. Given the deceptive manner in which




                                                 38
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 39 of 49




Defendant advertised, represented, and otherwise promoted the Baby Food Products, Plaintiff’s

and members of the Class’s reliance on Defendant’s misrepresentations was justifiable.

        134.    As a direct and proximate result of Defendant’s conduct, Plaintiff and members of

the Class have suffered actual damages. Plaintiff and members of the Class purchased products

that are worth less than the price they paid, and they would not have purchased Defendant’s Baby

Food Products at all had they known of the presence, or risk of the presence of Toxic Heavy Metals

in the Baby Food Products that do not conform to the products’ labels, packaging, advertising, and

statements.

        135.     Plaintiff and members of the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available.

                                           COUNT IV
               VIOLATIONS OF THE NEW YORK GENERAL BUSINESS LAW § 349
                      (On behalf of Plaintiff and the Class against Defendant)

        136.    Plaintiff incorporates by reference all allegations in this Complaint and restate them

as if fully set forth herein.

        137.    New York General Business Law Section 349(a) (“Gen. Bus. Law § 349”) declares

unlawful “[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in

the furnishing of any service in this state.”

        138.    Plaintiff and the Class members are “person[s]” within the meaning of N.Y. Gen.

Bus. Law §349(h).

        139.    Defendant is a “person, firm, corporation or association” within the meaning of

N.Y. Gen. Bus. Law §349(b).

        140.    The conduct alleged herein constitutes recurring, “unlawful” deceptive acts and

practices in violation of Gen. Bus. Law § 349, and as such, Plaintiff and the Class seek monetary




                                                  39
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 40 of 49




damages and the entry of preliminary and permanent injunctive relief against Defendant, enjoining

it from inaccurately describing, labeling, marketing, and promoting its Baby Food Products. There

is no adequate remedy at law. Defendant misleadingly, inaccurately, and deceptively marketed its

Baby Food Products to consumers as safe and concealed information about the presence of Toxic

Heavy Metals, including levels that exceed FDA and EPA guidance.

       141.    Defendant made affirmative misrepresentations to Plaintiff and members of the

Class that Defendant’s Baby Food Products were safe and suitable for consumption. Defendant,

however, concealed, and suppressed material facts concerning Defendant’s Baby Food Products,

including that Defendant’s Baby Food Products were unsafe and unsuitable for babies; that they

contained Toxic Heavy Metals; the level of the Toxic Heavy Metals; that internal testing showed

that Defendant’s Baby Food Products contained Toxic Heavy Metals; and that Defendant’s

policies permitted the sale of products with harmful levels of Toxic Heavy Metals.

       142.    Defendant had an ongoing duty to Plaintiff and members of the Class to refrain

from unfair and deceptive practices. Specifically, Defendant owed Plaintiff and Class members a

duty to disclose all the material facts regarding Defendant’s Baby Food Products, including that

such products contained unsafe levels of Toxic Heavy Metals because Defendant possessed

exclusive knowledge, intentionally concealed the facts regarding Baby Food Products, including

that such products contained unsafe levels of Toxic Heavy Metals and/or made misrepresentations

that were rendered misleading because they were contradicted by withheld facts.

       143.    Plaintiff and members of the Class had no way of discerning that Defendant’s

representations were false and misleading because members of the Class did not have access to

Defendant’s internal testing, internal policies, or any internal documents showing the presence of

harmful heavy metals.




                                               40
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 41 of 49




       144.   Defendant thus violated Gen. Bus. Law § 349 by making statements that when

considered from the perspective of the reasonable consumer conveyed that Defendant’s Baby Food

Products were safe and suitable for babies. Defendant failed to disclose or warn that Defendant’s

Baby Food Products were unsafe and unsuitable for children, that they contained heavy metals,

the levels of the heavy metals, that internal testing showed that the products contained harmful

heavy metals, and that Defendant’s policies permitted the sale of products with harmful levels of

heavy metals. Defendant intentionally and knowingly made affirmative misrepresentations and

failed to disclose material facts regarding the Defendant’s Baby Food Products with intent to

mislead Class members. Defendant knows or should have known that its conduct violated Gen.

Bus. Law § 349.

       145.   Defendant owed the Class a duty to disclose the true and unsafe nature of the

Defendant’s Baby Food Products.

       146.   Defendant’s concealment of the true characteristics of the Defendant’s Baby Food

Products was material to Plaintiff and members of the Class.

       147.   Defendant’s unfair or deceptive acts or practices were likely to and did in fact

deceive regulators and reasonable consumers, including Plaintiff and members of the Class, about

the true nature of Defendant’s Baby Food Products.

       148.   Plaintiff and members of the Class would not have purchased Defendant’s Baby

Food Products had they known that the products were unsafe and unsuitable for babies, that they

contained Toxic Heavy Metals, the levels of Toxic Heavy Metals, that Defendant’s testing showed

that Defendant’s Baby Food Products contained Toxic Heavy Metals, or that Defendant’s policies

permitted the sales of products with harmful levels of Toxic Heavy Metals.




                                               41
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 42 of 49




        149.       Defendant’s violations present a continuing risk to Plaintiff and the Class as well

as to the general public. Defendant’s unlawful acts and practices complained of herein affect the

public interest.

        150.       Plaintiff and members of the Class suffered ascertainable loss and actual damages

as a direct and proximate result of Defendant’s misrepresentations and concealment of and failure

to disclose material information. Defendant had an ongoing duty to all customers and the public

to refrain from unfair and deceptive practices.

        151.       Defendant’s advertising and products’ packaging and labeling induced Plaintiff and

members of the Class to buy Defendant’s products and to pay a premium price for them.

        152.       Defendant’s deceptive and misleading practices constitute a deceptive act and

practice in the conduct of business in violation of New York General Business Law §349(a), and

Plaintiff and the Class have been damaged thereby.

        153.       As a result of Defendant’s recurring, unlawful deceptive acts and practices, Plaintiff

and members of the Class are entitled to monetary, compensatory, treble, and punitive damages,

injunctive relief, restitution, and disgorgement of all moneys obtained by means of Defendant’s

unlawful conduct, interest, attorneys’ fees and costs, and an order enjoining Defendant’s deceptive

and unfair conduct, and all other just and appropriate relief available under the statute.

                                     COUNT V
         VIOLATIONS OF THE NEW YORK DECEPTIVE SALES PRACTICE ACT
                         New York Gen. Bus. Law § 350, et seq.
                (On behalf of Plaintiff and the Class against Defendant)

        154.       Plaintiff incorporates by reference all allegations in this Complaint and restates

them as if fully set forth herein.




                                                    42
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 43 of 49




       155.    N.Y. Gen. Bus. Law § 350 provides, in part, that “False advertising in the conduct

of any business, trade or commerce or in the furnishing of any service in this state is hereby

declared unlawful.”

       156.    N.Y. Gen. Bus. Law § 350a (1) provides, in part, as follows:

               The term “false advertising” means advertising, including labeling,
               of a commodity, or of the kind, character, terms or conditions of any
               employment opportunity if such advertising is misleading in a
               material respect. In determining whether any advertising is
               misleading, there shall be taken into account (among other things)
               not only representations made by statement, word, design, device,
               sound or any combination thereof, but also the extent to which the
               advertising fails to reveal facts material in the light of such
               representations with respect to the commodity or employment to
               which the advertising relates under the conditions proscribed in said
               advertisement, or under such conditions as are customary or usual.

       157.    Defendant made statements and omissions that were untrue or misleading.

Defendant disseminated such statements through New York.            Defendant disseminated such

statements and omissions through advertising, marketing, and other publications. Defendant knew

or through the exercise of reasonable care should have known that such statements and omissions

were untrue and misleading.

       158.    Defendant’s labeling and advertisements contain untrue and materially misleading

statements and omissions regarding the safety of Defendant’s Baby Food Products.

       159.    Defendant made numerous material and affirmative misrepresentations and

omissions of fact with intent to mislead and deceive concerning Defendant’s Baby Food Products,

particularly concerning their unsafe nature. Specifically, Defendant intentionally concealed and

suppressed material facts concerning Defendant’s Baby Food Products, namely, that they were

unsafe and unsuitable for babies, that they contained Toxic Heavy Metals, that Defendant’s testing

showed that its products contained Toxic Heavy Metals, and that Defendant’s policies permitted




                                                43
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 44 of 49




the sale of products with Toxic Heavy Metals. Defendant intentionally and grossly defrauded and

misled Class members concerning the true and unsafe nature of the Defendant’s Baby Food

Products.

       160.    Defendant made untrue and misleading statements and representations willfully,

wantonly, and with reckless disregard for the truth.

       161.    Defendant’s conduct constitutes multiple, separate violations of N.Y. Gen. Bus.

Law § 350.

       162.    Defendant made the material misrepresentations described in this Complaint in

Defendant’s advertising, and on the products’ packaging and labeling.

       163.    Defendant’s material misrepresentations were substantially uniform in content,

presentation, and impact upon consumers at large. Moreover, all consumers purchasing the

products for purposes of consumption were and continue to be exposed to Defendant’s material

misrepresentations and omissions.

       164.    Plaintiff and members of the Class would not have purchased Defendant’s Baby

Food Products had they known that the products were unsafe and unsuitable for babies, that they

contained Toxic Heavy Metals, the levels of Toxic Heavy Metals they contained, that Defendant’s

testing showed that its products contained Toxic Heavy Metals, or that Defendant’s policies

permitted the sales of products with harmful levels of Toxic Heavy Metals.

       165.    Defendant’s violation presents a continuing risk to Plaintiff and members of the

Class. Defendant’s deceptive acts and practices affect the public interest.

       166.    Plaintiff and members of the Class have suffered injury-in-fact and/or actual

damages and ascertainable loss as a direct and proximate result of the Defendant’s violation.




                                                44
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 45 of 49




        167.    The Class members seek monetary relief against Defendant measured as the greater

of (a) actual damages in an amount to be determined at trial, and (b) statutory damages in the

amount of $500 for each Class member, and because Defendant’s conduct was committed

willingly and knowingly, Class members are entitled to recover three times actual damages, up to

$10,000. The Class also seeks an order enjoining Defendant’s false advertising, attorneys’ fees,

and any other just and proper relief under N.Y. Gen. Bus. Law § 350.

                                          COUNT VI
                                   UNJUST ENRICHMENT
                   (On behalf of the Plaintiff and the Class against Defendant)

        168.    Plaintiff incorporates by reference all allegations in this Complaint and restates

them as if fully set forth herein.

        169.    Plaintiff brings this claim on behalf of herself and the Class.

        170.    Plaintiff and the other members of the Class conferred benefits on Defendant by

purchasing the Defendant’s Baby Food Products.

        171.    Defendant received the benefits to the detriment of Plaintiff and the other members

of the Class because Plaintiff and the other members of the Class purchased a mislabeled product

that is not what they bargained for and did not provide the advertised benefit.

        172.    Defendant has been unjustly enriched in retaining the revenues derived from the

purchases of Defendant’s Baby Food Products by Plaintiff and the other members of the Class.

Retention of those monies under these circumstances is unjust and inequitable because

Defendant’s labeling of the Products was misleading to consumers, which caused injuries to

Plaintiff and the other members of the Class, because they would have not purchased Defendant’s

Baby Food Products had they known that they contained dangerous levels Toxic Heavy Metals.




                                                  45
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 46 of 49




        173.    Because Defendant’s retention of the non-gratuitous benefits conferred on it by

Plaintiff and the other members of the putative classes is unjust and inequitable, Defendant must

pay restitution to Plaintiff and all members of the putative classes for unjust enrichment, as ordered

by the Court.

                                          COUNT VII
               VIOLATION OF NEW JERSEY CONSUMER FRAUD ACT
                               N.J. Stat. Ann. § 56:8-1, et. seq.
         (On behalf of the Plaintiff and the New Jersey Sub-Class against Defendant)

        174.    Plaintiff incorporates by reference all allegations in this Complaint and restates

them as if fully set forth herein.

        175.    Defendant’s representations related to the Baby Food Products, as described herein,

are advertisements as defined by N.J. Stat. Ann. § 56:8-1(a).

        176.    The Baby Food Products sold by Defendant is merchandise as defined in N.J. Stat.

Ann. § 56:8-1(c).

        177.    Defendant is a person as defined in N.J. Stat. Ann. § 56:8-1(d).

        178.    Defendant misrepresented the true quality and ingredients of the Baby Food

Products. The false statements regarding the quality and ingredients were untrue, misleading, and

deceptive, inducing Plaintiff and other consumers to spend more for Baby Food Products that have

lower quality than represented.

        179.    The misrepresented quality and ingredients of the Baby Food Products is a material

fact to Plaintiff and other consumers because it is directly related to quality, and because Defendant

recognize the materiality as evidenced by their prominent placement on Defendant’s labels,

packaging, and advertising.

        180.    Defendant failed to disclose the presence of risk of heavy metals in the Baby Foods

Products. These were material facts that Defendant omitted from the packaging of the Baby Food



                                                 46
      Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 47 of 49




Products. Consumers, including Plaintiff and the New Jersey Sub-Class, would not have paid as

much for the Baby Food Products had Defendant accurately disclosed the quality and ingredients

of the Baby Food Products. Nor could Defendant charge as much for such baby foods, as the

quality and ingredients are directly related to the amount of money retailers are able to charge for

baby foods.

       181.    Defendant placed the false quality in labels, packaging, and advertising related to

the Baby Food Products, intending that consumers would rely on those misrepresentations and

purchase the Baby Food Products from Defendant. Plaintiff and the New Jersey Sub-Class were

harmed by Defendant’s misrepresentations and purchased the Baby Food Products.                 Had

Defendant disclosed the true quality and contents, Plaintiff and members of the New Jersey Sub-

Class would not have purchased the Baby Food Products or would not have been willing to pay as

much for the Baby Food Products.

       182.    Plaintiff members of the New Jersey Sub-Class have suffered an ascertainable loss

by paying more than they would have otherwise paid – and more than Defendant would have been

able to charge – for the Baby Food Products and by receiving Baby Food Products with lower

quality than they were promised by Defendant and thus being denied the benefit of their bargain.

       183.    As a direct and proximate result of the deceptive, fraudulent, misleading, unfair,

and unconscionable practices of the Defendant set forth above, the New Jersey Plaintiff and the

New Jersey Sub-Class members are entitled to a refund of all moneys acquired by Defendant for

violations of N.J. Stat. Ann. § 56:8-1, any other applicable legal or equitable relief, and treble

damages.

                                    PRAYER FOR RELIEF




                                                47
     Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 48 of 49




       WHEREFORE, Plaintiff, on behalf of herself and the proposed Class, prays for relief and

judgment against Defendant as follows:

       a.     Certifying the Class pursuant to Rule 23 of the Federal Rules of Civil Procedure,

              appointing Plaintiff as a representative of the Class, and designating Plaintiff’s

              counsel as Class Counsel;

       b.     Awarding Plaintiff and the Class compensatory damages, in an amount exceeding

              $5,000,000, to be determined by proof;

       c.     Awarding Plaintiff and the Class appropriate relief, including actual and statutory

              damages;

       d.     For punitive damages;

       e.     For declaratory and equitable relief, including restitution and disgorgement;

       f.     For an order enjoining Defendant from continuing to engage in the wrongful acts

              and practices alleged herein;

       g.     Awarding Plaintiff and the Class the costs of prosecuting this action, including

              expert witness fees;

       h.     Awarding Plaintiff and the Class reasonable attorneys’ fees and costs as allowable

              by law;

       i.     Awarding pre-judgment and post-judgment interest; and

       j.     Granting any other relief as this Court may deem just and proper.




                                              48
     Case 1:21-cv-00815-TJM-CFH Document 1 Filed 07/16/21 Page 49 of 49




                                 JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury on all issues so triable.



DATED: July 16, 2021                         Respectfully submitted,

                                             E. STEWART JONES HACKER MURPHY LLP

                                             By: _________________________
                                                James E. Hacker, Esq.
                                                    Bar Roll: 101888
                                                Randolph Treece, Esq.
                                                    Bar Roll: 102735
                                                Julie A. Nociolo, Esq.
                                                    Bar Roll: 519914
                                                28 Second Street
                                                Troy, NY 12180
                                                Telephone: (518) 274-5820
                                                Email:     jhacker@joneshacker.com
                                                           rtreece@joneshacker.com
                                                           jnociolo@joneshacker.com


                                             Michael P. Canty (pro hac vice forthcoming)
                                             Carol Villegas (pro hac vice forthcoming)
                                             LABATON SUCHAROW LLP
                                             140 Broadway
                                             New York, New York 10005
                                             Telephone: (212) 907-0700
                                             Facsimile: (212) 818-0477
                                             Email:        mcanty@labaton.com
                                                           cvillegas@labaton.com


                                             Counsel for Plaintiff and the Proposed Class
                                             Members




                                                49
